 1
 2
                                                         JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   RAUL HERNANDEZ,                     ) Case No. ED CV 11-627-R (SP)
                                         )
12                       Plaintiff,      )
                                         )
13                 v.                    )           JUDGMENT
                                         )
14   MATTHEW CATE, et al.,               )
                                         )
15                   Defendants.         )
     _____________________________       )
16
17        Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19        IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
20
21 Dated: November 26, 2018
22
23                                     _______________________________
24                                     HONORABLE MANUEL L. REAL
                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
